Citation Nr: 0639370	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
partial medial meniscectomy right knee.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for muscle contraction 
headaches, claimed as migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1971, June 1971 to August 1971, July 1981 to September 1992, 
and September 1993 to August 1996.  The veteran served in 
Vietnam.  Among his awards and honors, he received the Combat 
Action Ribbon.  The veteran also served in Southwest Asia.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from various rating determinations 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  By a decision issued in 
August 2004, the Board Remanded the appeal.

A Travel Board hearing was conducted before the undersigned 
Veterans Law Judge in July 2006.  At that hearing, the 
veteran withdrew an appeal for an initial evaluation in 
excess of 20 percent for degenerative disc disease, lumbar 
spine, prior to September 26, 2003, and for an evaluation in 
excess of 40 percent from September 26, 2003.  The withdrawal 
of that issue from appeal is valid.  38 C.F.R. § 20.204(a), 
(b) (2006).


FINDINGS OF FACT

1.  Medical opinion links the torn meniscus the veteran 
incurred 21 days after his service discharge to his active 
service.


2.  Medical opinion links the onset of degenerative changes 
of the cervical spine to the same risk factors that caused 
service-connected lumbar and thoracic degenerative disease, 
and links the severity of the symptoms of the cervical spine 
disorder to aggravation due to the service-connected 
degenerative disc disease of the lumbar and thoracic spines.  

3.  Medial opinion links the veteran's muscle contraction 
headaches to his cervical spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, right 
knee partial medial meniscectomy, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).

2.  The criteria for service connection for cervical spine 
degenerative disease have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.310 (2006).

3.  The criteria for service connection for a headache 
disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Because the determinations issued in this decision are wholly 
favorable to the veteran, further discussion of compliance 
with the VCAA as to those claims is not required, since 
Remand of the claims addressed in this decision for any 
further development would be adverse to the veteran's 
interests.  

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Neither a 
headache disorder nor a torn meniscus are listed among the 
diseases defined as chronic.  The veteran's cervical spine 
degenerative disc disease was not diagnosed until nearly 
three years following his service discharge.  Therefore, no 
presumption of service connection is applicable to any issue 
addressed in this appeal. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury . . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

1.  Claim for service connection for residuals of a medial 
meniscectomy of the right knee 

The veteran's service medical records, including the report 
of a separation examination conducted in February 1996, are 
devoid of evidence of diagnosis or treatment of a right knee 
disorder.   Private clinical records dated in September and 
October 1996 confirm that, in September 1996, less than one 
month after his separation from service, the veteran suffered 
a tear of the right medical meniscus.  Radiologic examination 
disclosed possible osteochondritis dessicans as well as the 
torn meniscus.  Surgical treatment of the torn meniscus was 
provided in October 1996. 

Three fellow former service members, RR, BC, and SB, provided 
statements indicating that they observed the veteran having 
right knee pain in 1995, prior to his service discharge, and 
heard the veteran complain of right knee pain, although he 
declined to seek medical treatment for it.  

In a September 1999 statement, Gary M. Moscarello, MD, opined 
that the long-term repetitive impact trauma sustained by the 
veteran during his years of military service "may have" 
contributed to the meniscus tear immediately post-service.

The examiner who conducted VA examination in March 2005 found 
that the veteran had an angular deformity of both knee, genu 
vara.  The examiner concluded that the veteran's current 
right knee disorder was related to service.  This evidence is 
favorable to the veteran.  Given the statements that the 
veteran complained of right knee pain in service (which were 
of significance to the VA examiner), the medical diagnosis of 
a right knee disorder post-service, and the VA medical 
opinion that the veteran's current right knee disability is 
related to his service, the criteria for service connection 
for residuals, right knee partial medial meniscectomy, have 
been met.  

2.  Claim for service connection for degenerative disc 
disease, cervical spine

The veteran's service medical records, including the report 
of a separation examination conducted in February 1996, are 
devoid of evidence of diagnosis or treatment of a cervical 
spine disorder.  The service medical records do reflect that 
the veteran suffered a concussion in service.  

In a medical opinion dated in October 2000, C. Puckett 
Robinson, MD, opined that the veteran's activities in 
service, including jumps from helicopters and carrying heavy 
backpacks, were traumatic to his spine and made "a 
significant contribution" to the development of the 
veteran's multiple level degenerative processes of the 
cervical and lumbar spine.  

The examiner who conducted VA examination in March 2005 noted 
that, in service, the veteran rode in vehicles, and bumped 
his head on the shelf on occasion, that the veteran jumped 
out of helicopters during his service in Vietnam and wore a 
helmet.  On physical examination, there was a slight increase 
in thoracic kyphosis.  The examiner noted that, as service 
connection has been granted for degenerative disc disease of 
the lumbar spine and for degenerative disc disease of the 
thoracic spine, "[b]y the same thinking" the cervical spine 
disorder would be service-connected.  This statement appears, 
when viewed in a light most favorable to the veteran, to 
provide an opinion that it is at least as likely as not that 
his cervical spine degenerative disc disease is due to his 
service.  

The Board further notes that, the examiner also opined that 
the amount of loss of motion the veteran had a result of his 
cervical spine disorder and the severity of the cervical 
spine disorder was aggravated by the service-connected lumbar 
and thoracic spine disabilities.  Since service connection 
may be established on either a direct basis or on the basis 
of aggravation, the opinion is favorable to the veteran's 
claim.  

The October 2000 private medical opinion and the March 2005 
VA examination report are favorable to the veteran's claim.  
There is no unfavorable medical opinion.  The veteran's claim 
for service connection for cervical spine degenerative disc 
disease is granted.   
 
3.  Claim for service connection for headaches

The veteran's service medical records reflect that the 
veteran sought treatment in 1984 for headaches.  The records 
do not clearly reflect what treatment was provided.  As noted 
above, the service medical records also reflect that he 
veteran had a concussion while in service.  The report of 
separation examination conducted in February 1996 is devoid 
of evidence of diagnosis of a chronic headache disorder in 
service.  

In May 1999 and June 1999, the veteran sought treatment for 
headaches.  The providers concluded that the veteran's 
cephalalgia, which was improved with use of cyclobenzaprine, 
was most likely secondary to chronic degenerative disc 
disease of the cervical spine.  Magnetic resonance imaging 
(MRI) conducted in May 1999 disclosed degenerative disc 
disease from C3 to T1, with varying severity at different 
levels.  The VA provider who treated the veteran in April 
2002 concluded that the veteran's cephalgia was secondary to 
sinusitis and cervical disc disease.  

The examiner who conducted VA examination in March 2005 
concluded that the veteran's headaches were not a migraine-
type headache, but were muscle contraction headaches which 
were due to cervical spondylosis or cervical degenerative 
disc disease.  A diagnosis of cervical degenerative disc 
disease has been assigned, and service connection has been 
granted for that disorder in this decision.  Therefore, the 
March 2005 opinion that the veteran's headaches are secondary 
to a cervical disorder establishes that the veteran's 
headaches are service-connected.  The rating criteria for 
cervical spine disease contemplate pain and loss of motion, 
but do not provide for evaluation of headaches as part of 
cervical spine disability, so a separate grant of service 
connection for the veteran's headaches is in order.  The 
claim for service connection for headaches must be granted.  


ORDER


The appeal for service connection for residuals, right knee 
partial medial meniscectomy, is granted.

The appeal for service connection for degenerative disc 
disease, cervical spine, is granted.

The appeal for service connection for a headache disorder is 
granted.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


